BUSSEY, Judge.
This is an appeal from the District Court of Bryan County, Case No. CRF-71-171, where Eddie Lee Turner, hereinafter referred to as defendant, was charged, tried and convicted for the crime of Assault with a Dangerous Weapon; he was sentenced to serve a term of seven (7) years imprisonment, and a timely appeal was perfected to this Court.
No briefs were filed in support of the Petition in Error in the time provided by law, or valid extension thereof, and on the 14th day of December, 1972, this cause was summarily submitted under Rule 1.9 of this Court. Rule 1.9 provides :
“When briefs are not filed, or when an appearance is not made, the cause will be submitted and examined for fundamental error only.”
We have carefully examined the record for fundamental error and finding no error that would justify modification or reversal, are of the opinion that the judgment and sentence appealed from should be, and the same is hereby, affirmed.
BLISS, P. J., and BRETT, J., concur.